Title: To Thomas Jefferson from François Adriaan Van der Kemp, 19 December 1822
From: Van der Kemp, François Adriaan
To: Jefferson, Thomas

My Dear and High-Respected Sir!Oldenbarneveld
19 Dec. 1822,It is a long time—since I was honoured with any favour from your hand, and little less—that for the last time I took the Liberty of addressing you. I plainly perceive, that writing may be to you a penible task—but—would it require great exertions—to induce one of your family to inform the man, whom you favoured—voluntarily with your kind regards, and influential recommendations—of which he gathered a rich harvest—that Mr. Jefferson continues to enjoy health? what regards myself I had nothing interesting—or deserving your notice to communicate, and was engaged—nearly night and day in the translation of the ancient Dutch Records—which I accomplished within four years—in 25 vol—from 3—to 500 pages—nearly at the loss of my sight and my Chief Reward, besides my own approbation—was thus far: that of Gov. Clintons—bestowed in a highly gratifying manner, and that of a few respectable friends. having received no compensation whatever except that for clerical labour—My friends in England—delighted with the interesting art in the . Repos. 1816—regret deeply that they receive nothing  else from the pen of that enlightened Statesman—as the subject is so rich—& so little understood—He must possess some thing more to erect a structure upon that noble datem—and ever—a few remnants of marble may enable a good artist, to adore the edifice—They discovered the man, tho’ concealed the name. and many would rejoyce, if you would permit me, to publish the name—at least, when you and I shall be no more.But what I observe about these materials must be true in another respect—Is the sketch of the life—de la Plaine—correct? does it want no addition—which you might wish to see publickly admired, if it was published by me—you may command and I can not stoop to use many words—of securing your confidence—Does the university of Virginia answer your warm expectation? what is the result. I perused this morning a lett. of you to Lord Buchan upon Fletcher—I could wish that with your consent more of these were published—Was it true, as the Duke of Dorset wrote, in a Letter of Pitt of July 9. 89, that you was a great deal consulted by the Leaders of the Frers d’Etat, and that by your advice that Body called itself L’assemblee nationale, I find nothing amiss in the case—but I have no implicit confidence in that Due—True it is, that He was send, to render the compact between France and Holland void that this Beau had some influence by Mariè Antoinette—although I yet consider it as slender that he was actually a Paramour—When the Palace and the Bedroom of the Queen—was shewn to a Noble friend of mine—Madame La Marquis de Champsence lifting a part of tapestry—showed him an 6 Tea lier derobe saying “c’est par la—que la famille Royall est sorte”  you, who was on the Spot—must be better informed—if it is true or false. but I trust even Tyrrho, if he knew me, would doubt that I remain with the deepest respectMy Dear and Worthy sir! Your devoted and obliged StFr. Adr. vander Kemp